Citation Nr: 0841042	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a left knee surgery, with arthritis, currently 
evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated at 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1976 to 
October 1998.  

These matters come to the Board of Veterans' Appeals (Board) 
following an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In the decision, the RO, inter alia, denied an 
increased rating for post-operative residuals of left knee 
surgery, with arthritis; and arthritis of the right knee.  
Both disabilities were assigned a 10 percent rating effective 
October 1, 1998.  

The Board notes that the veteran's original increased rating 
claim, filed in June 2004, was for an increased rating of his 
right knee disability.  In the aforementioned August 2005 
rating decision, the RO rated the veteran's left knee 
disability.  In the veteran's notice of disagreement (NOD), 
dated March 2006, the veteran asserted "[M]y knees have in 
fact gotten worse" (emphasis added).  It appears to the 
Board that, in effect, the veteran is disagreeing with the 
RO's decision regarding his left knee disability and re-
raising his increased rating claim with respect to his right 
knee disability.  In the resulting September 2006 statement 
of the case (SOC), the RO initially adjudicated the claim for 
a higher rating for right knee disability.  

It appears that both issues are properly before the Board.  
It is also apparent to the Board that the veteran has not 
been prejudiced in any way due to the RO rating the veteran's 
right knee disability in an SOC rather than a rating 
decision.  In light of the thoroughness of the SOC and 
subsequent SSOC's with respect to the veteran's claims 
concerning disabilities in both of his knees, the Board finds 
that an additional remand in order to allow the RO to 
readjudicate the veteran's claim for a higher rating for 
right knee disability in a rating decision (as opposed to the 
SOC) would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
objective findings of crepitus, varus laxity, and limitation 
of flexion to 20 degrees with full extension.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain stiffness, swelling, and 
instability, and objective findings of varus laxity, 
patellafemoral grinding, degenerative joint disease, 
degenerative arthritis, X-ray findings of arthritis, and 
limitation of flexion to 30 degrees with 2 degrees shy of 
full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
post-operative residuals of a left knee surgery with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).  

2.  The criteria for a rating greater than 10 percent for 
arthritis of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In a case involving a rating increase, as is the case here, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
a claimant that, to substantiate a claim, the claimant must 
either provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation (e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability).  Id. at 43-44.  It 
is apparent to the Board that a June 2008 notice letter meets 
the requirements of Vazquez-Flores mentioned above.  

Otherwise, the Board finds that the veteran has been notified 
in a March 2008 notice letter of what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  Further, the 
veteran was notified that the RO was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was requested to identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The veteran 
was also requested to submit evidence in his possession in 
support of his claim.  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Additionally in March 2006, the veteran was provided 
notice with respect to effective date and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Nothing about the evidence or any response to 
any notice in this case suggests that the veteran's claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  In particular, notice letters of July 
2004 and March 2008 satisfy the statutory and regulatory 
requirement that the veteran be properly notified of the (1) 
the evidence that is needed to substantiate his claim, (2) 
the evidence, if any, to be obtained by VA, and (3) the 
evidence, if any, to be provided by the claimant; and (4) and 
for the veteran to provide any evidence in his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Vazquez-Flores, supra.  When the 
veteran failed to submit additional evidence in accordance 
with the aforementioned June 2008 notice letter, the RO 
issued an SSOC in July 2008.

While the Board notes that the complete notice required by 
the VCAA was not provided prior to the RO initially 
adjudicating the veteran's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini, 18 Vet. App. at 122.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's relevant post-service VA medical 
records have been associated with the claims file.  The 
veteran has also been provided VA examinations with respect 
to his claims.  The veteran has not alleged that there are 
any outstanding medical records probative of the veteran's 
claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis


The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 
Vet. App. 7 (1996).

The veteran's complaints during the course of the appeal 
period regarding his right knee have included pain, 
stiffness, swelling, and subjective feeling of instability.  
The veteran had a history of locking in his right knee which 
resolved after surgery in 2004 at Wright-Patterson Air Force 
Base.  At that time, the veteran was diagnosed with a 
meniscal tear and several loose bodies in his right knee.  
The RO has rated the veteran's knee disabilities analogous to 
degenerative arthritis of the knees with noncompensable 
limitation.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5003, 5260 and 5261.

With respect to the medical evidence, reports from a December 
2004 VA examination and several subsequent treatment records 
reveal that the veteran had subjective complaints of pain and 
swelling of the right knee and difficulty using the stairs.  
Examiners had reported objective findings of varus deformity, 
crepitus, patellafemoral grinding, degenerative arthritis in 
the right knee, and range of motion of no worse than 2-125 in 
the right knee and 0-130 in the left knee..  In January 2006, 
x-rays showed that the veteran had severe degenerative joint 
disease in his right knee.  More recently, a report of April 
2007 VA examination reflects range of motion of 0-110 in the 
right knee and 0-120 in the left knee.  The report of 
examination reflects that the veteran denied any complaints 
of left knee trouble.  There was slight tenderness to 
palpation of the right knee at the medial joint.  The 
examiner reported that the veteran's right knee exhibited 
some patellar crepitus and positive McMurray's.  The examiner 
also reported that the veteran had 30 degrees laxity to varus 
stress bilaterally, but the examiner reported that he felt 
this was physiologic for the veteran and that the knees were 
stable at neutral.  

In this case, the Board finds that the veteran's 10 percent 
ratings for arthritis of the right knee and post-operative 
residuals of a left knee surgery, with arthritis are proper.  
The medical evidence does not demonstrate malunion of the 
tibia and fibula with moderate knee impairment; thus a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 is not 
warranted.  Additionally, neither knee is ankylosed, nor is 
there evidence demonstrating subluxation or lateral 
instability of the either knee.  Therefore, a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256 for knee 
ankylosis or a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability, is not warranted.  The Board also finds no 
evidence of dislocation of semilunar cartilage; thus a higher 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Likewise, there is no evidence to suggest that 
the veteran's pain (as alleged) is so disabling as to 
approximate the level of impairment required for the 
assignment of an evaluation more than the current 10 percent 
rating based on either limitation of flexion (diagnostic code 
5260), or limitation of extension (diagnostic code 5261).  
The Board simply does not find that in light of no worse than 
110 degrees of flexion and full extension of the right knee 
and 120 degrees of flexion and full extension of the left 
knee, that either of the veteran's knee disabilities 
approximates flexion limited to 30 degrees or extension 
limited to 15 degrees, thus warranting a 20 percent rating 
under diagnostic code 5260 or diagnostic code 5261, 
respectively. 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-7.  
See also VAOPGCPREC 9-2004 (September 17, 2004) (separate 
ratings under diagnostic code 5260 and diagnostic code 5261 
may be assigned for disability based on limitation of motion 
of the same joint).

For all the foregoing reasons, the Board finds that the 10 
percent ratings assigned for right knee disability and left 
knee disability are proper, and that the criteria for higher 
evaluation have not been met.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
knee disabilities have been so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  Here, 
the Board simply does not find evidence which would otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  The Court recently held that the threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

Here, the Board finds that the rating criteria to evaluate 
the veteran's knee disabilities reasonably describe the 
claimant's disability level and symptomatology.  Therefore, 
the veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.  

ORDER

An increased rating for post-operative residuals of a left 
knee surgery, with arthritis is denied.

An increased rating for arthritis of the right knee is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


